Title: From Alexander Hamilton to Sharp Delany, 26 May 1790
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury DepartmentMay 26th. 1790

The preceding Circular letter of the 30th of March, having been refered to by the Comptroller of the Treasury, in a letter from him, to you dated yesterday, it is now sent forward, that you may comprehend his meaning; heretofore it has been omitted, on account of the arrangement made for the Loan with the Bank, you will find by the enclosed letter of the 20th Instant my intention that the money you will hereafter receive, shall be paid into the Bank of North America from time to time, and that the duplicate of the receipts with which they will furnish you, will afford here a sufficient basis for the issuing a Warrant to cover them.

I am   Sir   With respect your obedient Servant
A Hamilton Sharp Delany EsqrCollectorPhiladelphia

